Citation Nr: 0003286	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-04 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether a May 10, 1974 rating decision involved clear and 
unmistakable error.

2.  Whether a January 2, 1981 rating decision involved clear 
and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.

The veteran's representative initiated the present claim in 
May 1997, when he requested administrative review as to 
whether the originating agency's decision in May 1974 was 
clearly and unmistakably erroneous in not granting a 
compensable rating for the fragment wound residuals, and 
whether the decision in January 1981 was clearly and 
unmistakably erroneous in not granting a compensable rating 
for a skin condition.  The Department of Veterans Affairs 
(VA) Veterans Benefits Administration (VBA) in Washington, 
D.C. found no evidence of clear and unmistakable error in 
either the May 1974 or January 1981 rating decision of the 
Baltimore, Maryland Regional Office (RO).  The representative 
substantively appealed the VBA's holding, as presented in its 
May 1997 request, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  In March 1969, the veteran was granted service connection 
for a shrapnel wound to the right shoulder and assigned a 
noncompensable rating based upon a February 1969 VA 
examiner's finding of "no disability of significance." 

2.  In December 1973, the veteran submitted an April 1973 VA 
outpatient record indicating some weakness of the right 
deltoid, trapezius, and triceps muscles of the right 
shoulder; the outpatient record was sufficient to reopen the 
claim for compensation, but whether it was in sufficient 
detail to determine, without additional development, that a 
compensable rating was warranted for wound residuals, was 
matter of judgment.  

3.  In May 1974, the RO denied a compensable rating for 
residuals of a shrapnel wound to the right shoulder because 
the veteran failed to appear for a March 1974 VA examination.  

4.  The RO had a tenable basis for denying the veteran's 
claim in May 1974.

5.  In October 1980, the veteran filed a claim for a 
compensable rating for his skin condition.

6.  In January 1981, the RO denied a compensable rating for 
service connected folliculitis; VA outpatient records of 
April 1978 and November 1979 were of record.  

7.  The RO's decision of January 1981 was a matter of 
judgment and it had a tenable basis for denying the veteran's 
claim for a compensable rating.  


CONCLUSIONS OF LAW

1.  A rating decision of May 10, 1974, did not involve clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

2.  A rating decision of January 2, 1981, did not involve 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's December 
1973 and October 1980 increased rating claims were denied by 
rating decisions in May 1974 and January 1981, respectively.  
The veteran was notified of each decision by letter and 
furnished notices of appellate rights and procedures.  He did 
not initiate an appeal of either of the RO decisions.

An unappealed RO decision is considered final.  38 U.S.C.A. 
§ 7105.  Previous RO decisions which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The present appeal arises from an underlying contention by 
the veteran that the RO failed to consider VA outpatient 
treatment records, and failed to apply the appropriate rating 
criteria in evaluating his service connected right shoulder 
and skin disabilities.  Specifically, he asserts that it was 
CUE to assign a non-compensable rating for his right shoulder 
disability in May 1974, when VA outpatient treatment records 
showed weakness in his right shoulder muscles.  With regard 
to the January 1981 RO decision, the veteran asserts that his 
folliculitis was severe enough such that failure to assign a 
compensable rating constituted CUE.

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has also stated that CUE is a very specific and 
rare kind of "error." It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc).  

I.  May 10, 1974 Rating Decision

Based on a review of the service medical records and  the 
veteran's original application for compensation benefits, he 
sustained the shoulder wounds on about July 2, 1967.  He 
received treatment and was apparently discharged from the 
hospital on July 17, l967.  A February 1969 VA examination, 
the first evaluation of the veteran's right shoulder 
subsequent to service, showed "no disability of 
significance." The veteran had full range of motion of his 
right shoulder without swelling.  There were two shrapnel 
wounds in the posterior aspect of the shoulder, a 2 inch by 1 
inch transverse wound and a 3/4 inch vertical wound.  The 
transverse scar was flat and atrophic, the vertical scar 
showed 1/16 inch depression.  It was atrophic, purplish red, 
and wrinkled.  Neither scar was fixed to the underlying 
structures.  An X-ray of the right shoulder showed no foreign 
metallic body and no bone or joint disease. 

The veteran was granted service connection for residuals of a 
shrapnel wound to the right shoulder in March 1969, and 
assigned a noncompensable rating.  He was also granted 
service connection for folliculitis of the back, and assigned 
a noncompensable rating.  

In December 1973, the veteran requested an increased rating 
for his service-connected disabilities.  He submitted a 
single VA outpatient record from April 1973, which reflected 
his complaints of weakness in the right arm and vesiculations 
of the muscles.  The VA physician noted the scars on the 
right shoulder and generally good motion and strength with 
the exception of lack of contraction after 15 seconds of 
sustained abduction.  He offered an opinion that there was 
some weakness of the right deltoid, trapezius, and triceps 
muscles.  
The veteran was scheduled for a VA examination in March 1974 
and failed to appear.  The RO notified him that his claim was 
denied because he failed to report for the examination.  

The 1974 regulations governing compensation and the rating of 
disabilities include provisions related to evaluation of such 
disabilities.  Pursuant to applicable regulations, every 
person applying for, or in receipt of compensation, shall 
submit to examinations, when required by the Veterans 
Administration.  38 C.F.R. §§ 3.158(a), 3.226(a), 3.327, 
3.329 (1974).  When a veteran, without adequate reason, fails 
to report for a VA examination requested for compensation 
purposes, the awards to the veteran will be discontinued, 
except for static disabilities and prestabilization ratings.  
38 C.F.R. § 3.365(a),(b) (1974).  

The veteran asserts that the VA outpatient note of April 1973 
showed involvement of a muscle group and an increase in 
disability, and that the VA was "required" to consider such 
evidence.  In that regard, the Board points out that while 
the evidence was indeed sufficient to reopen the veteran's 
claim, and for the RO to authorize a compensation 
examination, it was a matter of adjudicatory judgment whether 
it was sufficient by itself to decide the veteran's claim for 
a compensable rating or even award such a rating.  38 C.F.R. 
§ 3.326(a),(c).  Clearly, the 1973 outpatient report was not 
very detailed in reflecting how the examination was conducted 
or in presenting detailed clinical tests and findings.  One 
could easily assess the evidence bearing on the nature of the 
fragment wounds sustained in service, the relative brief 
treatment required in service, and the negative findings on 
the VA examination in 1969, and conclude that a more detailed 
VA compensation examination was necessary for an equitable 
determination of the veteran's claim.  

In summary, the RO had grounds to continue the noncompensable 
rating in 1974 no matter what diagnostic code it cited,  The 
important point is that the decision was a matter of judgment 
as the 1973 outpatient report did not, by itself, mandate a 
compensable rating.  Moreover, the veteran was informed why 
his claim was being denied by the RO and all he had to do was 
contact the RO and report for a rescheduled medical 
examination.  Or, he could have filed a timely appeal, which 
he did not do.  

Thus, the Board concludes that the May 10, 1974 rating 
decision contained no clear and unmistakable error in failing 
to assign a compensable rating for residuals of a shrapnel 
wound to the right shoulder. 

II.  January 2, 1981 Rating Decision

The veteran asserts that there was CUE in a January 2, 1981 
rating decision which denied a compensable rating for 
folliculitis of the back because the medical evidence 
"clinically confirmed the presence of pathology manifested 
on an exposed surface."  

The veteran filed a claim in October 1980 for a compensable 
rating for his skin condition.  He reported that he had been 
seen recently for VA outpatient treatment, and had 
experienced severe bouts with acne on his face and scalp over 
the years.  He asserted that he was developing a tolerance to 
ampicillin and penicillin, "which is not good".  The RO 
obtained VA outpatient records from April 1978 and November 
1979.  An April 1978 report noted papular-follicular lesions 
on various areas of the body.  The diagnosis was folliculitis 
and the veteran was prescribed Tetracycline.  A November 1979 
VA outpatient report noted erythematous crusting over the 
outer right upper lip, probably folliculitis.  The prescribed 
treatment was Tetracycline.  There were no further treatment 
records.  

The veteran's folliculitis of the back was evaluated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7806, which refers to 
eczema.  Under this particular code, a noncompensable rating 
was assigned for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1980).  

The Board notes that the veteran was not service connected 
for acne.  Furthermore, it was not clear either penicillin or 
ampicillin had been prescribed for his folliculitis.

The RO determined that the veteran's outpatient records did 
not show an increase in folliculitis such that a compensable 
rating was warranted.  The RO also found that since the 
veteran had not been treated for the folliculitis since 
November 1979, no further medical evaluation was necessary.  
In that regard, the applicable regulation 
in effect in 1981 provided that:  

(a) Reexamination will be requested 
whenever evidence indicates there has 
been a material increase in disability 
since the last examination, or where the 
disability is likely to improve 
materially in the future.  38 C.F.R. 
§ 3.327 (1981).

It may be argued whether the RO should have requested a 
current VA examination of the veteran.  It is undebateable 
that the RO did consider the evidence of record and factually 
determined that a compensable rating was not warranted.  The 
RO's decision rested on a finding that while the veteran 
showed a rash on his upper lip of probable folliculitis, a 
compensable rating for the back was not shown.  Indeed, there 
was no reference to the back at all and no indication of 
exudation, exfoliation, or itching on the upper lip 
indicating a compensable rating.  The veteran's condition 
seemingly improved over what it had been in April 1978 and 
reexamination was not required.  Glover v. West, 185 F.3d 
1328, 1332 (Fed.Cir. 1999).  

In the final analysis, the Board points out that it is not at 
all certain that a current dermatological examination in 1980 
would have manifestly shown a compensable rating was in 
order, or otherwise changed the outcome of the veteran's 
claim for increase.  Furthermore, the court has held that a 
failure to assist or conduct a VA medical compensation 
examination does not constitute clear and unmistakable error 
under the law and regulations.  Hazan v. Gober, 10 Vet. App. 
511, 522-23 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  

Accordingly, the Board finds that the January 2, 1981 rating 
decision was based upon an evaluation of facts regarding the 
veteran's disability, and was clearly not a misapplication of 
the regulatory provisions extant at the time.  There is no 
evidence of clear and unmistakable error of the sort 
contemplated by the Court in its existing caselaw.  See 
Daniels v. Gober, 10 Vet. App. 474 (1997); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).


ORDER

Clear and unmistakable error not having been found in the 
rating decisions of May 10, 1974, and January 2, 1981, the 
appeal is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

